USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED: _] 16] 20

SOUTHERN DISTRICT OF NEW YORK

 

x
LAWRENCE YOUNG, on behalf of himself — *
and all other persons similarly situated,
Plaintiff,
1:19-ev-08435 (ALC)
-against-
ORDER
MCNALLY JACKSON BOOKS, LLC.
Defendant.
X

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of Plaintiff's Order to Show Cause. ECF Nos. 8-9. It is
ORDERED that a copy of this Order, Plaintiff's proposed Order to Show Cause and the
accompanying memorandum of law be personally served upon the defendant or his counsel on or
before January 17, 2020 and that such service be deemed good and sufficient. Further,
Defendant is hereby ORDERED to respond to Plaintiffs proposed Order to Show Cause on or
before January 24, 2020.
SO ORDERED.

Dated: January 15, 2020 ide (Lae
New York, New York / o—~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
